Exhibit 10.2

SECURITY AGREEMENT SUPPLEMENT

SECURITY AGREEMENT SUPPLEMENT dated as of February 24, 2006, between KEYSTONE
AUTOMOTIVE DISTRIBUTORS COMPANY, LLC (the “Lien Grantor”) and BANK OF AMERICA,
N.A., as Administrative Agent.

WHEREAS, Keystone Automotive Operations, Inc., the Guarantors party thereto and
Bank of America, N.A., as Administrative Agent, are parties to a Guarantee and
Security Agreement dated as of October 30, 2003 (as heretofore amended and/or
supplemented, the “Security Agreement”) under which Keystone Automotive
Operations, Inc. secures certain of its obligations (the “Secured Obligations”)
and the Guarantors guarantee the Secured Obligations and secure their respective
guarantees thereof;

WHEREAS, the Lien Grantor is a Delaware limited liability company, formed for
the purpose of merging with Keystone Automotive Distributors, Inc., a
Pennsylvania corporation, with the Lien Grantor to be the surviving entity, and
the Lien Grantor is required to become a party to the Security Agreement as a
Guarantor and Lien Grantor thereunder; and

WHEREAS, terms defined in the Security Agreement (or whose definitions are
incorporated by reference in Section 1 of the Security Agreement) and not
otherwise defined herein have, as used herein, the respective meanings provided
for therein;

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Secured Guarantee. The Lien Grantor unconditionally guarantees the full and
punctual payment of each Secured Obligation when due (whether at stated
maturity, upon acceleration or otherwise). The Lien Grantor acknowledges that,
by signing this Security Agreement Supplement and delivering it to the
Administrative Agent, the Lien Grantor becomes a “Guarantor” and “Lien Grantor”
for all purposes of the Security Agreement and that its obligations under the
foregoing Secured Guarantee are subject to all the provisions of the Security
Agreement (including those set forth in Section 2 thereof) applicable to the
obligations of a Guarantor thereunder.

2. Grant of Transaction Liens. (a) In order to secure its Secured Guarantee, the
Lien Grantor grants to the Administrative Agent for the benefit of the Secured
Parties a continuing security interest in all property of the Lien Grantor
described in clause (a) of Section 3 of the Security Agreement, whether now
owned or existing or hereafter acquired or arising and regardless of where
located (the “New Collateral”).



--------------------------------------------------------------------------------

(b) With respect to each right to payment or performance included in the
Collateral from time to time, the Transaction Lien granted therein includes a
continuing security interest in (i) any Supporting Obligation that supports such
payment or performance and (ii) any Lien that (x) secures such right to payment
or performance or (y) secures any such Supporting Obligation.

(c) The foregoing Transaction Liens are granted as security only (not as a
transfer of the title to any New Collateral, other than upon the exercise of
remedies in accordance with the terms of the Security Agreement) and shall not
subject the Administrative Agent or any other Secured Party to, or transfer or
in any way affect or modify, any obligation or liability of the Lien Grantor
with respect to any of the New Collateral or any transaction in connection
therewith. Each Lien Grantor may continue to exploit, use, enjoy and protect the
New Collateral in the ordinary course of its business subject to the provisions
of the Credit Agreement.

3. Delivery of Collateral. Concurrently with delivering this Security Agreement
Supplement to the Administrative Agent, the Lien Grantor is complying with the
provisions of Section 9 of the Security Agreement with respect to Investment
Property, in each case if and to the extent included in the New Collateral at
such time.

4. Party to Security Agreement. Upon delivering this Security Agreement
Supplement to the Administrative Agent, the Lien Grantor will become a party to
the Security Agreement and will thereafter have all the rights and obligations
of a Guarantor and a Lien Grantor thereunder and be bound by all the provisions
thereof as fully as if the Lien Grantor were one of the original parties
thereto.

5. Representations and Warranties. (a) The Lien Grantor is duly organized,
validly existing and in good standing under the laws of the State of Delaware.

(b) The Lien Grantor has delivered a Perfection Certificate to the
Administrative Agent. The information set forth therein is correct and complete
as of the date hereof.

(c) The execution and delivery of this Security Agreement Supplement by the Lien
Grantor and the performance by it of its obligations under the Security
Agreement as supplemented hereby are within its corporate or other powers, have
been duly authorized by all necessary corporate or other action, require no
action by or in respect of, or filing with, any governmental body, agency or
official and do not and will not (a) contravene the terms of any of the Lien
Grantor’s Organization Documents; (b) conflict with or result in any breach or
contravention of,

 

2



--------------------------------------------------------------------------------

or the creation of any Lien (except a Transaction Lien) under, (i) any
Contractual Obligation to which the Lien Grantor is a party or affecting the
Lien Grantor or the properties of such Lien Grantor or any of its Subsidiaries
or (ii) any order, injunction, writ or decree of any Governmental Authority or
any arbitral award to which such Lien Grantor or its property is subject; or
(c) violate any Law, except to the extent any such contraventions, conflicts and
violations (but excluding from this exception any such contraventions, conflicts
or violations under any instrument or agreement relating to any public
Indebtedness), individually or in the aggregate (together with any such
contraventions, conflicts and violations of the other Loan Parties), could not
reasonably be expected to have a Material Adverse Effect.

(d) The Security Agreement as supplemented hereby constitutes a valid and
binding agreement of the Lien Grantor, enforceable in accordance with its terms,
except as limited by (i) applicable bankruptcy, insolvency, fraudulent
conveyance or other similar laws affecting creditors’ rights generally and (ii)
general principles of equity.

(e) Each of the representations and warranties set forth in Sections 4, 9 and 10
of the Security Agreement is true as applied to the Lien Grantor and the New
Collateral. For purposes of the foregoing sentence, references in said Sections
to a “Lien Grantor” shall be deemed to refer to the Lien Grantor, references to
Schedules to the Security Agreement shall be deemed to refer to the
corresponding Schedules to this Security Agreement Supplement, references to
“Collateral” shall be deemed to refer to the New Collateral, and references to
the “Closing Date” shall be deemed to refer to the date on which the Lien
Grantor signs and delivers this Security Agreement Supplement.

6. Governing Law. This Security Agreement Supplement shall be construed in
accordance with and governed by the laws of the State of New York.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement
Supplement to be duly executed by their respective authorized officers as of the
day and year first above written.

 

KEYSTONE AUTOMOTIVE DISTRIBUTORS COMPANY, LLC By:  

/s/ Bryant Bynum

 

Name:

 

Bryant Bynum

 

Title:

 

President and Treasurer

 

BANK OF AMERICA, N.A., as Administrative Agent

By:  

/s/ Charles Graber

 

Name:

 

Charles Graber

 

Title:

 

Vice President



--------------------------------------------------------------------------------

Schedule 1

to Security Agreement

Supplement

EQUITY INTERESTS IN SUBSIDIARIES AND AFFILIATES

OWNED BY LIEN GRANTOR

 

Issuer

  

Jurisdiction

of

Organization

  

Percentage

Owned

  

Number of

Shares or Units

None.

        



--------------------------------------------------------------------------------

Schedule 2

to Security Agreement

Supplement

INVESTMENT PROPERTY

(other than Equity Interests in Subsidiaries and Affiliates)

OWNED BY LIEN GRANTOR

PART 1 — Securities

 

Issuer

  

Jurisdiction

of

Organization

  

Amount

Owned

  

Type of

Security

None.

        

PART 2 — Securities Accounts

The Lien Grantor owns Security Entitlements with respect to Financial Assets
credited to the following Securities Accounts:

None.